department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date date uil legend m n o p r s t dear ------------ which m requested rulings as amended with respect to whether a particular activity will be unrelated_trade_or_business under sec_513 of the internal_revenue_code and whether m’s income from n is will be considered to be unrelated_business_taxable_income within the meaning of sec_513 federal_income_tax as an organization under sec_501 of the code m is a business league formed by and to further the common business interests of o system operators m states that it identifies plans and funds the development of new technology for the benefit of the o industry and transfers such knowledge to the industry the o industry includes o equipment manufacturers and other suppliers who are not members of m as well as o operators who may or may not be m members m is an organization recognized by the internal_revenue_service as exempt from this letter is in reference to the letter from the authorized representative of m in m sets voluntary standards for the o industry as a whole which standards are freely available to the interested public including equipment manufacturers as well as o operators however m states that its activities are intended primarily to further the common business interests of o operators who may or may not be m members wherever they are located worldwide m states that it promotes the improvement of business conditions in the o industry by researching and identifying particular new technologies developing specifications to enable and ensure -------------------- among different o systems testing and certifying that products meet the developed specifications disseminating information gained through research development and product testing and helping the o industry deploy innovative technologies m states that its overall role with the o environment to provide dedicated research_and_development that helps the o industry maintain and sharpen its competitive edge and to remove technological barriers to future services m states that although the vast majority of p in the united_states and canada are served by m members not all of the o operators are members of m nevertheless m states that it does not limit its benefits to its members o operators that are not members of m as well as equipment manufacturers and suppliers benefit equally from m’s research development and refinement of the industry sta ndards and m’s other related technology development activities the results of all of which are freely available to the interested public worldwide m states that the ability of --------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------on a o system as well as with -------------- on a different o system promotes the interest of the o industry because it permits o operators and consumers to utilize equipment from various manufacturers without ----------------- problems arising from a particular manufacturer’s ------------------------------------------------- consistent with this purpose m states that it develops and issues uniform technical specifications for the -------------------- -------------------------------------------------------------------------------------------------------------------- of specific technologies within the o marketplace standards organization for the o industry r has urged the o industry to voluntarily develop more extensive ------------------------------------------- ------------ with respect to certain products pursuant to proposed rulemaking by r m states that it will jointly develop test suites with other members of the o industry select qualified secure interfaces and make its testing facility available for appropriate testing of certain products under these standards an r order requires that testing be conducted at a qualified testing facility but does not explicitly give m a monopoly on this testing m states that it is noteworthy however that the r report specifically named only m as a qualified testing facility m states that it is the only qualified testing facility in r a government agency has recognized that m is effectively the national existence at the present time and that it is extremely unlikely that there will soon if ever be another qualified testing facility in large part because no other party has the experience and expertise to effectively operate such a facility and because of the capital_investment that would be required and the limited returns that investment would likely produce the r report also stated that m was a research_and_development consortium of o operators representing more than of the o subscribers in the united_states of the o subscribers in canada and of the o subscribers in mexico further the report stated that m acted as a clearinghouse to provide the o industry with information on current and prospective technological developments and worked with other industries to develop ------------------------------------ for proposals to national and international standards bodies m states that essential to its development and refinement of uniform technical specifications for the o industry is the participation by manufacturers who are not members of m in the product testing and certification process an integral part of developing a commercially viable ------------------- is m’s ability to update a specification to incorporate findings from certification testing and feedback from participating manufacturers m states that it regularly revises its specifications based on information gained from certification test results and comments from manufacturers in particular through the certification testing program m has discovered many errors and ambiguities in a particular specification and changed the specification accordingly m states that by refining its specifications based on certification test results and feedback m advances the o industry as a whole certification testing because it ensure that manufacturers’ products really are -------------- --------------------- without interoperability a o operator would be required to restrict its customers to using a single manufacturer’s equipment as a result of m’s certification testing o systems actually as opposed to theoretically use products from different manufacturers inducing competition among manufacturers in terms of price quality features etc m states that this competition benefits o operators and without this competition the development of the o industry would be impeded ------------ if manufacturers were left to test products on their own it would take many years for every manufacturer’s interpretation of the ------------ to achieve true --------------- -------------------- which would severely retard the growth of the o industry m states that in fact its certification testing has revealed on numerous occasions that different manufacturers do not interpret the standards consistently m states that its certification does not attest to the quality of a product or to any features of the product m tests and certifies only for compliance with a particular m technical specification which ensures -------------------- m does not test for quality m states that due to the inherent complexities in building to a ---------------------------- m states that o operators whether m members or not benefit from m’s m states that the costs of developing and refining the specifications equipping control product functionality or performance of a product in other respects which are solely the responsibility of the manufacturer further m states that its certification testing does not replace or supplement the ordinary testing or inspection procedures used by a manufacturer in the manufacture of its products laboratory space writing test plans and test scripts interacting with equipment manufacturers hosting the ----------------------------- and dry runs and performing the certification tests have far exceeded the amount of fees charged to manufacturers m states that fees are generally set at a level designed to cover the direct_cost of the testing not to recoup the expenses_incurred in creating the specifications and in developing the testing procedures m also states that it and its members absorbs the majority of the costs of developing the technical specifications and conducting the certification testing for compliance with those specifications m charges equipment manufacturers a fee that only partially defrays these costs overall m states that it does not make a profit in connection with these activities and in fact has incurred considerable losses in connection with these activities s is a working group convened under joint supervision to develop standards for a certain technology m states that acceptance of the developed standard opens a clear path to worldwide -------------------- and that a single universal standard puts the technology within economic reach of o operators before the standard coalesced m states that it was well underway in reviewing available technology for the system and that its activities culminated in the issuance of a request for proposal of the system as an outgrowth of the request m became an active_participant in s and was a central figure in the definition and evaluation of the standard m states that during the final stages of the standard-setting process some of the key participating companies including m realized that patent rights clearances would become an important issue since s dealt with technical standards and did not directly deal with intellectual_property rights they knew that while a highly cooperative and collaborative effort would yield a superior technical standard it would also include a large and diverse group of patent holders it was ultimately determined that if the standards were to become implemented on a global basis the underlying patents would have to be packaged in a manner that provided easy reasonable fair and nondiscriminatory access m stated that it recognized that without such a coalition the future of the o industry would be in jeopardy a working group was commissioned to search for viable options for ----------- the patents necessary for the standard to become a reality ultimately n a limited_liability corporation was formed to operate as an independent patent administrator m states that it was one of the initial investors in the partnership the primary goal of n is to make the technology available to m states that the purpose of n is to facilitate the adoption of the proposed m states that n does not legally own the patents that it administers n receives its manufacturers in an efficient and equitable manner income from a set administrative fee that is charged to the patent holders for handling the licensing agreements collecting royalties and remitting royalties to the patent owners m receives a share of this fee standard t structures its licensing arrangements in a manner that forces both patent holders and users to share technology in a fair and nondiscriminatory fashion as no one company holds all the patents necessary for the implementation of t n effectively forces the sharing of intellectual_property a licensee cannot obtain the patent rights needed to implement t without allowing its own intellectual_property rights to be entered into a pool m states that its participation in n is an efficient and effective way for it to carry out its exempt purposes of developing the distributing technology to the o industry n is treated as a partnership for federal tax purposes administers several other similar technological standards including variations of t m states that more than of n’s income is from fees associated with t and only a de_minimis amount of n’s income is from fees associated with the other standards m states that in the beginning n administered only t currently n also m has requested rulings that certification revenue generated by m is not considered unrelated_business_taxable_income under sec_513 of the code because certification is directly related to m’s exempt_purpose a nd m does not conduct certification with a profit_motive m’s allocable share of the income and expenses of n that are attributable to n’s administration of the intellectual_property rights associated with any version of the proposed standard used by the united_states o industry is not unrelated_business_taxable_income under sec_513 sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular b usiness of a kind ordinarily carried on for a profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions and modifications sec_512 of the code provides that the modifications referred to in sec_512 include in part the exclusion of all dividends interest and annuities and all deductions directly connected with such income and the exclusion of all royalties including overriding royalties and all deductions directly connected with such income sec_512 of the code provides that if a trade_or_business regularly carried on by a partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization such organization in computing its unrelated_business_taxable_income shall subject_to the exceptions additions and limitations contained in sec_512 include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions directly connected with such gross_income sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the function constituting the basis of its exemption sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes and it is substantially related only if the causal relationship is a substantial one the regulation continues that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes revrul_68_264 1968_1_cb_264 defines a particular service for the purposes of sec_501 of the code as an activity that serves as a convenience or economy to the members of the organization in the operation of their own businesses revrul_70_187 1970_1_cb_131 holds that a nonprofit organization formed by manufacturers of a particular product to conduct a program of testing and certification of the product to establish acceptable standards withi n the industry as a whole qualifies for exemption under sec_501 of the code the revenue_ruling states that the organization furnishes interested manufacturers with specifications setting forth minimum quality and performance standards approximately percent of the manufacturers in the industry participate in the program of testing and certification and the organization fixes its charges at amounts sufficient to defray only the cost of the program the revenue_ruling also states that the organization’s product testing and certification to enforce its product standards is a self-regulatory measure to prevent trade abuses in the industry the revenue_ruling concludes that the program does not constitute the performance of particular services for individual persons because the organization is engaged in activities directed to the improvement of business conditions within the industry as a whole issue one are to promote the o industry from the information that has been presented it is clear that m’s primary activities m sets uniform technical standards for equipment used in the o industry and makes these standards freely available to the interested public manufacturers and o operators whether or not they are members of m m conducts testing to assure that equipment purporting to meet those specifications does in fact meet the specifications as advertised thereby preventing inaccurate representations by equipment manufacturers that their equipment is ------------------ when in fact it is not m offers its testing and certification program to any interested manufacturer without requiring the manufacturer to become a member virtually all of the manufacturers of the relevant o equipment in the united_states market participate in m’s certification testing program m’s fees for certification testing are insufficient to recoup all of its direct costs without taking into account indirect_costs m’s certification testing does not replace or supplement ordinary testing and inspection procedures used by individual manufacturers and m serves a self-regulatory function for the o industry in this manner m is similar to the organization described in revrul_70_187 supra m’s certification testing is not considered to be a particular service as defined in revrul_68_264 supra because m has not established a vehicle that merely relieves manufacturers of the problems encountered in testing a program or a piece of hardware for quality control product functionality or performance in other respects m’s purpose is not to provide ordinary testing of products and it does not replace or supplement the ordinary testing or inspection procedures used by a manufacturer of its product but rather to ensure -------------------- with other products among different o systems in this respect m is providing a service that benefits the entire industry rather than providing a particular service for individual manufacturers issue two in order to determine whether m’s distributive_share of the ordinary_income from n constitutes unrelated_business_income it is necessary to look through the partnership and determine whether n’s trade_or_business is substantially related to m’s exempt purposes n’s purpose is to facilitate the adoption of t by licensing arrangements in a manner that forces both patent holders and users to share technology in a fair and nondiscriminatory manner m states that the licensing of technology and the dissemination of information to manufacturers for incorporation with products manufactured and sold to o companies is one of the key exempt purposes of m this purpose in consideration of all the facts and circumstances is not considered to be a particular service because it is offered to the entire industry on a nondiscriminatory basis such purpose is therefore considered to be an exempt_purpose within the meaning of sec_501 of the code and n’s activity in this regard is substantially related to m’s exempt purposes within the meaning of sec_1_513-1 and of the regulations accordingly based on the facts and circumstances concerning the proposed transaction as stated above we rule as follows certification revenue generated by m is not considered unrelated_business_taxable_income under sec_513 of the code because certification is directly related to m’s exempt_purpose m’s allocable share of the income and expenses of n that are attributable to n’s administration of the intellectual_property rights associated with any version of t used by the united_states o industry is not unrelated_business_taxable_income under sec_513 these rulings are based on the facts as they were presented and on the understanding that there will be no material changes in these facts any such change should be reported to the ohio tax exempt and government entities te_ge customer service office because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records a copy of this ruling is being forwarded to the ohio te_ge customer service office except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provision of the code no position is taken as to the unrelated business tax treatment of m’s allocable share of the income and expenses of n that are not attributable to t used by the united_states o industry this ruling is directed only to the organization that requested it sec_6110 if there are any questions about this ruling please contact the person whose name of the code provides that it may not be used or cited as precedent and telephone number are shown in the heading of this lette r sincerely yours jane baniewicz manager exempt_organizations technical group
